Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1116
                       Lower Tribunal No. F96-5184
                          ________________


                             William Jordan,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.

     William Jordan, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, MILLER and BOKOR, JJ.

     PER CURIAM.

     We affirm under the cases holding that a forty-year sentence is not the

functional equivalent of a life sentence. Pedroza v. State, 291 So. 3d 541,
549 (Fla. 2020); Moss v. State, 305 So. 3d 730, 731 (Fla. 3d DCA 2020)

(holding “a juvenile offender is only entitled to Eighth Amendment relief if he

or she is serving a life sentence or the functional equivalent of a life

sentence”).

      Affirmed.




                                      2